Citation Nr: 1233751	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied service connection for hepatitis C.  In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board notes that the claim was characterized as on appeal from a August 2008 rating decision that found that new and material evidence had not been submitted to reopen a claim for service connection for Hepatitis C.  However, new and material evidence was received within one year of the December 2004 rating decision.  See 38 C.F.R. § 3.156(b).  Specifically, VA treatment records dated in April 2005 include a history noting that the Veteran began using heroin very early in his tour during Vietnam and continued using after service to mask symptoms of his service-connected posttraumatic stress disorder (PTSD).  As substance use is considered to be a risk factor for Hepatitis C, and this evidence suggests a relationship between the Veteran's service-connected PTSD and his heroin abuse, it is considered to be new and material.  Thus, the evidence is considered as having been filed in connection with the Veteran's March 2004 claim for service connection for Hepatitis C.

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Entitlement to service connection for hepatitis C was denied by a December 2004 RO decision.  The basis for that decision was that other than the Veteran's use of heroin and cocaine, which are considered high risk factors for hepatitis C (but are considered as willful misconduct) there was no evidence of any other risk factors (which occurred while in service), which might have contributed to his current hepatitis C diagnosis.  

The service treatment records did not show any diagnosis of hepatitis C.  It was noted that he had staph epidermidis infection on his buttocks in July 1970.  His personnel records also showed that his unit was engaged in combat during his service in Vietnam.  

Post-service VA treatment records noted a diagnosis of hepatitis C in June 1998 and ongoing treatment for intravenous drug use (cocaine and heroin).  A September 1980 private hospital record noted that the Veteran reported that while stationed in Vietnam he began smoking and snorting heroin and that once he returned to the United States in 1972 he began using heroin by injection.  A June 1980 treatment record shows that the Veteran had phlebitis in his right arm as a result of injections.  In March 1988, it was noted that the Veteran shared needles.       

VA treatment records dated in April 2005 include a history noting that the Veteran began using heroin very early in his tour during Vietnam to cope with the fear and events around him and continued using after service to mask symptoms of his service-connected PTSD.  
 
VA treatment records dated from May 2009 to June 2009 note that the Veteran had hepatitis C infection risk factors since the 1970s and that he continued to receive treatment for intravenous drug abuse.  It was noted that his hepatitis C infection and skin problems (specifically the rash on his legs) were possibly related.  The treatment records also note that the Veteran was exposed to enemy fire while in Vietnam and witnessed the deaths of his fellow servicemembers.  In January 2009, the Veteran submitted a statement that he felt he got hepatitis C from the numerous shots prior to going to Vietnam that were administered with a needle gun that was not sterilized.  The Veteran testified at a June 2012 Board hearing again confirming that he started using heroin in service but did not start using intravenous heroin until he came back to the states.  However, he also indicated that he witnessed someone getting blown up after stepping on a live round and that they did not have plastic gloves; if someone was bleeding, "[y]ou did what you had to do."  (See Hearing Transcript, p.8).  He also said that doctors had told him that his rashes on his legs were probably connected to hepatitis C and that he had a skin condition in the military where he would break out into boils which were lanced with razors.  The Veteran also testified to generally unclean conditions during service and having to boil water before drinking it.

The Board notes that a VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration  (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). 

In Fast Letter 04-13, it is noted that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks. A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Fast Letter indicates, in its Conclusion section, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  See also VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 (major risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades).  VA has recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission. VBA Fast Letter 04-13, June 29, 2004. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established. 38 C.F.R. § 3.310(a).  Any increase in the severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, there is a limited exception in that service connection may be awarded for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In such cases, a veteran can only recover if he or she is able to adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disorder.   Allen, 237 F.3d at 1381.

The Veteran's personnel records  show that his unit was exposed to combat during his service in Vietnam from September 1970 to June 1971.  The Veteran also has testified to the effect that he might have been exposed to blood from fellow service members, in stating that he witnessed one of his comrades blow up after stepping on a live round and that they did not wear plastic gloves in the field when someone was bleeding.  These are hepatitis C risk factors recognized by VA.  He has admitted to non-service related risk factors including intravenous drug abuse following active service.  His clinical records dated since 1980 include his admission to intravenous heroin and cocaine usage.  These are also hepatitis C risk factors recognized by VA.  Laboratory testing in June 1998 detected the antibody response to the hepatitis C virus.  Subsequent treatment records note a history of hepatitis C infection. 

In addition, the record suggests a possible relationship between the Veteran's skin condition in service and his current diagnosis of hepatitis C.  The service treatment records show the Veteran was diagnosed with a staph epidermidis infection on his buttocks in July 1970, and the Veteran testified in the hearing that he started having boils in the service and that doctors had told him that his rash on his legs might be related to his hepatitis C.  VA treatment records dated in May 2009 and June 2009 show the Veteran had complaints of a rash on his legs.  The Veteran was diagnosed with leukocytosclastic vasculitis in May 2009, possibly related to intravenous drugs, hepatitis C or underlying rheumatologic etiology, or unknown cause.  A subsequent June 2009 VA treatment record notes that a connection between his hepatitis C and rheumatologic and dermatologic syndrome remained unclear.  

Based on the evidence of record, a medical opinion is warranted to determine the likelihood that the Veteran's hepatitis C infection is related to his military service, with consideration of the various theories of entitlement asserted.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the Veteran also should be provided with a VCAA letter as to secondary service connection, as well as a hepatitis risk factors questionnaire.   

Finally, any recent VA treatment records, as well as any VA treatment records dated from 1972 to 1981, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the criteria for secondary service connection under 38 C.F.R. § 3.310.

2.  Make arrangements to obtain copies of relevant treatment records dated since December 2009 from the VA Connecticut Healthcare System; and all relevant treatment records dated from January 1972 to December 1981 from the Northampton VA treatment facility.  

3.  Provide the Veteran with a hepatitis risk factors questionnaire and give him a reasonable period of time to respond.

4.  Thereafter, arrange for the Veteran to undergo appropriate VA examination(s) with a physician(s) to determine the etiology of his hepatitis C.  The claims folder should be made available to and reviewed by the examiner(s).  

All indicated studies should be performed, and all findings should be reported in detail, including, if necessary, any diagnostic tests necessary to confirm a hepatitis C diagnosis.  

The examiner should identify all of the Veteran's claimed risk factors for contracting hepatitis C, including his possible exposure to blood from injured service members during his unit's combat activities in Vietnam; exposure to unsterilized air gun inoculations in service; lancing of boils during service with razors; generally unclean conditions in Vietnam and having to boil water before drinking it; smoking and snorting heroin during service; intravenous drug abuse of heroin and cocaine after service; and any information that may identify the date of onset. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury, including the in-service risk factors listed above (as opposed to his intravenous drug abuse of heroin and cocaine after service).  

In providing this opinion, the examiner should acknowledge that the Veteran is presumed to have been exposed to combat conditions (and possibly the blood from injured service members) during his service in Vietnam.  

In addition, the examiner should address the in-service finding of staph epidermidis infection on his buttocks in July 1970, and the post-service diagnosis of leukocytosclastic vasculitis in May 2009, possibly related to intravenous drugs, hepatitis C or underlying rheumatologic etiology, or unknown cause, and should state whether there is any relationship between the in-service skin condition and post-service diagnosis of hepatitis C (including a finding of whether the skin infection in July 1970 can be considered an early manifestation of hepatitis C).

If it is determined that the Veteran's Hepatitis C is related to substance abuse, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse was either (a) caused by, or (b) aggravated by his PTSD.  In providing this opinion, the examiner should acknowledge the April 2005 VA treatment note which includes a history noting that the Veteran began using heroin very early in his tour during Vietnam to cope with the fear and events around him and continued using after service to mask symptoms of his PTSD.  

The examiner(s) should provide a rationale for all opinions expressed. 

5.  After the requested examination(s) has been completed, the report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report(s) is deficient in any manner, it should be returned to the examiner(s) for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


